NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL T. MORALES,                             No.    19-15870

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03051-TLN-AC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Michael T. Morales appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action under the Federal Tort

Claims Act (“FTCA”) alleging he became disabled after receiving negligent

medical care from Northern Valley Indian Health (“NVIH”)—a tribal clinic for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
which the federal government has contractually assumed tort liability under the

FTCA for personal injury resulting from NVIH employees’ medical care. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Brady v. United States,

211 F.3d 499, 502 (9th Cir. 2000). We affirm.

      The district court properly dismissed Morales’s action for lack of subject

matter jurisdiction because Morales failed to file an administrative tort claim with

the United States prior to initiating his civil action. See id. at 502–04 (explaining

that the FTCA’s administrative claim requirement is jurisdictional and “must be

strictly adhered to”; affirming district court’s dismissal of FTCA claim).

      AFFIRMED.




                                           2                                    19-15870